Citation Nr: 1224766	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  03-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for epilepsy.

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 19867 to February 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, the granted service connection for PTSD and assigned an initial 30 percent disability rating.  The Veteran perfected an appeal as to the initial assigned rating and testified during a personal hearing at the RO in April 2003.  A transcript of the hearing is of record.  In a September 2004 decision, the Board granted a 50 percent rating for the Veteran's service-connected PTSD.

The Veteran appealed the September 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2005 Order, the Court vacated that portion of the Board's decision that denied a rating in excess of 50 percent for PTSD, and remanded the matter to the Board consistent with the findings of a September 2005 Joint Motion for Partial Remand.

In April 2006, the Board remanded the Veteran's case to the RO for further evidentiary development.  In a January 2007 decision, the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.

The Veteran appealed the Board's January 2007 decision to the Court.  In a May 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board to provide a more complete explanation as to why staged ratings were unnecessary in the Veteran's case, particularly in light of its discussion of medical records from 2002 and 2003.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  A copy of the Court's Memorandum Decision has been placed in the claims file.

Additionally, during the pendency of the Veteran's appeal, a July 2009 RO decision denied his request to reopen his previously denied claim for service connection for epilepsy.  He perfected an appeal as to that determination.

In June 2011, the Board remanded the Veteran's claims to the RO for further evidentiary development.


FINDINGS OF FACT

1.  A September 2004 Board decision denied the Veteran's request to reopen his previously denied claim for service connection for epilepsy on the basis that the evidence added to the record did not show treatment for, or diagnosis of, epilepsy in service or within or year of discharge from active service, and also denied his claim for service connection for epilepsy as to due to exposure to Agent Orange on the basis that there was no medical evidence of a nexus between his presumed exposure to the herbicide and his seizure disability.  The Veteran was notified in writing of the Board's determination and his appellate rights and did not appeal.  That decision is final.

2.  The evidence added to the record since the September 2004 Board decision that declined to reopen the previously denied claim for service connection for epilepsy and denied service connection for epilepsy as due to exposure to Agent Orange is cumulative and does not raise a reasonable possibility of substantiating the claim. 

3.  During the course of the Veteran's current claim, PTSD has not been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  The September 2004 Board decision that declined to reopen the previously denied claim for service connection for epilepsy and denied service connection for epilepsy as due to exposure to Agent Orange is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence presented since the September 2004 Board decision that declined to reopen the previously denied claim for service connection for epilepsy and denied service connection for epilepsy as due to exposure to Agent Orange is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The schedular criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In June 2001, June and August 2002, August 2006, and June 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met in the June 2009 letter.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured, including records from the Social Security Administration (SSA) considered in its 2002 award that found the Veteran totally disabled and unable to work due to epilepsy and anxiety disorders.

The Veteran was afforded VA examinations in July and September 2001, October 2002, August 2006 and October 2011 in conjunction with his claim for a higher initial rating for PTSD, and in October 2010 and November 2011 regarding his claim for service connection for epilepsy.  These records satisfy 38 C.F.R. § 3.326 (2011).

As noted above, in June 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining a discharge summary from the Veteran's neurological evaluation at the VA medical center (VAMC) in Houston, Texas, in November and December 2010, and scheduling him for VA neurological and psychiatric examinations.  There has been substantial compliance with this remand, as the Veteran scheduled for VA neurological examination in November 2011 and VA psychiatric examination in October 2011.  The VAMC Houston discharge summary and his recent treatment records, dated through December 2011, were also obtained.

The Board finds the duties to notify and assist have been met.

II. Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. New and Material Evidence

A June 1977 RO rating decision denied the Veteran's claim for service connection for epilepsy on the basis that there was no evidence of treatment for or diagnosis of epilepsy in service or within one year of discharge from active service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal and that decision is final.  38 U.S.C.A. § 7105 (West 2002).

A September 2004 Board decision declined to reopen the Veteran's claim for entitlement to service connection for epilepsy on the basis that there was no evidence that the claimed disability was incurred during active service.  The Board also denied his claim for service connection for epilepsy as due to exposure to Agent Orange finding that there was no medical evidence of a nexus between the Veteran's presumed exposure to the herbicide and his seizure disorder.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7104.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in November 2007.  The evidence added to the record since the September 2004 Board decision includes VA medical records and examination reports, dated from 2005 to 2011, medical literature regarding psychogenic nonepileptic seizures in veterans, and written statements from the Veteran and his family and friends, in support of his claim.

The signed statements from the Veteran's relatives and friends are to the effect that they knew of, or witnessed, his having a seizure.  (However, to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  38 C.F.R. § 4.121 (2011)).

The VA medical records, dated from 2005 to 2011, show treatment for a seizure disorder but do not reflect any findings that the Veteran's seizures were witnessed by a physician or were related to military service.

Notably, added to the record is an October 2010 VA neurological examination report wherein it was noted that "there was no way to determine whether [the Veteran's] PTSD is aggravating or worsening his seizure/spell disorder without resorting to mere speculation".  VA treatment records show that the Veteran's primary care physician arranged for him to be evaluated at the VAMC in Houston for studies and monitoring to determine what caused his symtoms and how to treat them.  

Added to the record are the medical records from the VAMC in Houston, dated in November and December 2010, and indicating that the Veteran was referred by his VA neurologist to determine if his "events" were seizure/epileptic in nature.  He was hospitalized for four days during which he was monitored by an electroencephalogram (EEG).  During that time, he was not observed having a seizure, and the EEG did not show seizure activity but did show sharp waves.  At discharge, it was noted that, since his clinical history was characteristic of seizures, he was discharged with a diagnosis of epilepsy even though he did not have any of his seizure episodes in the hospital.  While reflective of a diagnosis of seizure, these records do not suggest that epilepsy had its onset during military service or within one year of discharge from active service.

Also added to the record is a November 2011 VA seizure disorders examination report.  According to the examination report, the Veteran had seizures since 1972, based on history alone.  He had "seizures" from age 3 to 6 after hitting his head and had seizures again at age 25 (1972).  It was noted that, when monitored in November 2010, he did not have any seizure activity.  He took prescribed medication for control of epilepsy/seizure activity.  The VA examiner said that the diagnosis of a seizure activity had not been confirmed and that only the Veteran's wife witnessed his seizure activity.  There was no seizure activity during the recent four day EEG.  

Further, the VA examiner found "no evidence in [the Veteran's] medical records that a physician or any medical profession has witnessed seizure activity".  In the VA examiner's opinion, the claimed disorder was less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition (PTSD) as no seizure activity was witnessed by a physician or any health care professional. 

Added to the record are two articles regarding psychogenic, nonepileptic seizures in veterans.  "Psychogenic nonepileptic seizures in US veterans" from the Portland VAMC and Oregon Health & Sciences University, Portland, 2011, AAN Enterprises, Inc., reports that seizure patients evaluated at VAMCs are at risk for both psychogenic, nonepileptic seizures and epileptic seizures due to relative high rates of PTSD and traumatic brain injuries.  


"Characteristics of Male Veterans with Psychogenic Nonepileptic Seizures", Sworetzky, B., et. al., Epilepsia, 46(9): 1418-1422, 2005, discusses that men with psychogenic nonepileptic seizures were younger and reported more frequent events, and more apt to exhibit chronic pain, anxiety, and PTSD. 

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation of epilepsy and its relationship, if any, to PTSD.  As lay persons, relying on a generic medical treatise, neither the appellant nor his attorney is qualified to render a medical opinion as to the etiology of the cause of the Veteran's epilepsy.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the medical articles submitted by the appellant or on his behalf were not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, these articles fail to demonstrate that this Veteran has a seizure disorder related to his military service or to a service-connected disability.  Therefore, while the Board has considered this medical literature, it is not sufficient to outweigh the opinion of the November 2011 VA examiner.

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has a seizure disorder or epilepsy due to active military service or his service-connected PTSD.  It does not include evidence suggesting that there are current epilepsy residuals that had their onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent evidence of chronic post service epilepsy residuals related to the Veteran's active military service or a service-connected disability.  In its June 19, 2009 letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence.  In a July 9, 2009 Report of Contact, a VA representative said that she telephoned the Veteran and asked if he had any additional information to submit to his claim for service connection for epilepsy and he said that he did not.  In 2012, he submitted the two medical articles discussed, supra.

Consequently, the Board finds that the evidence received since the September 2004 Board decision that declined to reopen the claim for service connection for epilepsy and service connection and denied service connection for epilepsy as due to exposure to Agent Orange is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the September 2004 Board decision that declined to reopen the claim for service connection for epilepsy and denied the claim for service connection for a epilepsy as due to exposure to Agent Orange is not new and material, it follows that the claim for service connection for epilepsy may not be reopened. 

B. Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. at 126, the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The record reflects that, in the October 2001 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating under Diagnostic Code 9411, effective from May 17, 2001.  In its September 2004 decision, the Board awarded a 50 percent evaluation for PTSD from the date of the grant.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions. recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).



A July 2001 VA psychiatric examination report indicates that the Veteran complained of recurrent depression, nightmares, and flashbacks.  He said that he experienced delusions and hallucinations in the 1970s and 1980s, but that they went away.  He indicated that he was capable of maintaining his personal hygiene. He denied impairment of thought process or communication, inappropriate behavior, homicidal or suicidal thoughts, obsessive or ritualistic behavior, impaired impulse control, or panic attacks.  The Veteran was oriented to person, place, and time.  He said his memory was not as sharp as it used to be.  The rate and flow of his speech was normal.  The diagnosis, in pertinent part, was PTSD.  A GAF score of 55 was assigned. 

The Veteran was afforded a VA PTSD examination in September 2001.  He again complained of flashbacks, nightmares, and depression.  He also endorsed an increased startle response, irritability, feelings of estrangement, and hypervigilance. He stated he did not like leaving his house, and that he was experiencing more problems in dealing with stress in the workplace.  He said his best friend was his wife, and that he maintained a good relationship with her.  The Veteran denied auditory or visual hallucinations.  He was appropriately dressed.  He had good eye contact and his speech was normal.  His affect was sad and his mood was depressed. There was no evidence of delusions or psychosis.  He was alert and oriented.  The diagnosis was PTSD.  A GAF score of 50 was assigned.  The examiner noted that the Veteran was at least moderately-to-severely impaired due to his PTSD symptoms, especially in terms of his social functioning where the Veteran had difficulty making friends.

When seen by a psychiatrist in the VA outpatient clinic in October 2001, the Veteran complained of recurrent depression since discharge that worsened in the last four or five years.  He was disinterested in things that used to be pleasurable, lacked energy, and preferred to be alone.  He was hypervigilant and irritable, had sleep difficulty, increased arousal, and concentration difficulty.  He thought about suicide at least once a month, but did not have a plan for suicide or a real desire to kill himself.  The diagnosis was major depressive disorder and a GAF score of 61 was assigned.

A December 2001 VA treatment note indicates that the Veteran was casually dressed and groomed.  He reported his mood to be depressed.  His speech was within normal limits in volume and content.  There were some speech dysfluencies, especially when pressed about something.  The Veteran complained of being withdrawn and irritable, and having nightmares, intrusive memories, depression, and a lack of interest in activities.  He said all of those symptoms increased in severity.  He also expressed ideas/thoughts of committing suicide.  The diagnosis was PTSD and depression.  The examiner noted that the Veteran was working full time, and that he had a good work history. 

In his January 2002 notice of disagreement, the Veteran reported having more frequent nightmares and flashbacks that altered his attitude and interfered with his job performance.  He missed work frequently due to stress and anxiety.

In February 2002, the Veteran completed a daily activities questionnaire in conjunction with his SSA disability claim, and reported sleep difficulty due to nightmares.  He had memory problems and left home only to attend church once a week.  He disliked crowds and preferred to be alone.  He had problems focusing and completing a task and could not remember verbal instructions.

A February 2002 VA outpatient record indicates that a GAF score of 53 was assigned.  It was noted that the Veteran was depressed, anxious, and worried, cried easily, and had nightmares.

Subsequent VA treatment records reflect similar findings.  However, in March and May 2002, the Veteran was assigned a GAF score of 50.  He also complained of vague auditory hallucinations at that time.

The report of a March 2002 SSA mental status evaluation reveals that the Veteran displayed good personal hygiene.  He was pleasant and cooperative.  He said his household activities were limited to taking out the garbage, cooking dinner twice a week, taking walks, and watching television.  He said he was unable to drive because of his seizure disorder, and that he relied on his wife to drive him places.  His wife said he had few friends, and that he preferred to stay home.  The Veteran complained of frequent intrusive thoughts, flashbacks, nightmares, relationship difficulties, poor concentration, and depression. 

On mental status evaluation, the Veteran displayed a sad affect, mild anxiety, and a depressed mood.  He was alert and oriented and his statements were coherent and logical.  He endorsed suicidal ideation.  He denied experiencing visual hallucinations, but claimed hearing his daughters call him when they were not present.  The Veteran had a fair to poor recall and recent memory and good remote memory.  His arithmetic skills and abstract thinking ability were good.  He also displayed good judgment.  His concentration was fair to poor.  The Veteran's insight was fair.  The diagnosis was PTSD and history of alcohol and substance abuse.  The examiner indicated that the Veteran had the ability to perform routine, repetitive tasks, but that he was not capable of maintaining concentration or attention.  The examiner also indicated that the Veteran did not have the ability to interact with co-workers and to accept supervision. 

According to an April 2002 statement from the Veteran's former employer, the Veteran had problems with follow-through, did not accept change well, did not accept instructions, and felt he knew more than his supervisors.

A May 2002 SSA record reflects that the Veteran was found totally disabled primarily due to epilepsy and, secondarily, due to anxiety-related disorders.

In June 2002, the Veteran's VA clinic psychologist assigned a GAF score of 48.  It was also noted that the Veteran was discouraged because he had not heard anything from the SSA regarding his claim for disability benefits.  When seen in July 2002, it was noted that the Veteran was depressed, anxious, worried, cried, and had sleep difficulty and nightmares.  He had daily intrusive thoughts of Vietnam and vague auditory hallucinations that were not troubling to him.  His wife said he was highly irritable.  A GAF score of 48 was assigned.

An October 2002 VA outpatient record reflects the Veteran's continued problems with irritability that interfered with his familial relationships.  A GAF score of 48 was assigned.

Also in October 2002, the Veteran was afforded another VA PTSD examination.  The Veteran described nightmares, anxiety, a short temper, and insomnia.  He was alert and fully oriented.  He maintained attention and concentration throughout the interview.  His mood was dysphoric with mood congruent affect.  Motor activity was within normal limits.  Speech was within normal limits for rate and tone.  Memory skills were grossly intact for immediate, short-term, recent, and remote recall.  Thought processes were logical and coherent.  Thought content was goal directed.  The Veteran denied suicidal or homicidal ideation, auditory hallucinations, and visual hallucinations.  No delusional material was elicited.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner indicated that the symptoms of the Veteran's PTSD interfered with social and occupational functioning. 

The VA outpatient medical records show that, as a result of him reporting some improvement in symptoms with his medication, the Veteran's GAF score was increased to 50 in November 2002.  The Veteran reported a decrease in irritability, improved concentration and improved sleep and fewer nightmares.  A GAF score of 48 was again assigned in December 2002 due to complaints that his symptoms had worsened.  Comparable findings were reported in January, April, and September 2003. 

An October 2004 signed statement from the Veteran's wife describes his difficulties with short term retention.  She said he was depressed and had sleep difficulty.

In a December 2004 written statement, the Veteran said he was very uncomfortable in public places and stayed home most of the time.

A July 2005 VA mental health note indicates that the Veteran said he was sleeping mildly better and was less restless over the past month.  He was not spending as much time alone as his daughters were home and his stepson was also around.  A GAF score of 50 was assigned.

In December 2005, the Veteran was evaluated by his VA clinic psychologist.  He was casually dressed and neatly groomed.  His affect was blunted and his mood was depressed.  His speech was low volume and slowed rate.  The content was within normal limits.  He denied suicidal and homicidal ideations and took his medications that he was adamant about using as prescribed.  But the psychologist noted that records showed he got a 30-day supply 90 days ago and he said he had "15 or 20" left and was prescribed half a tablet daily.  The importance of regular medication use was stressed.  The examiner said the Veteran was not significantly changed since last seen in July 2005.  The Veteran was able to go out more in the warmer months, and went fishing with his brother several times a week that he enjoyed.  He currently spent his days at home and alone.  The psychologist noted that the Veteran had a seizure disorder and had a poor adjustment to it.  He was not reporting significant change in symtoms and was apparently not adhering to medication regimen.  A GAF score of 60 was assigned.

In August 2006, the Veteran underwent another PTSD VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The examiner noted that, while he reviewed the Veteran's claims file, the Veteran sat quietly with his wife in the hallway waiting for his examination to begin.  When invited into the examination, he immediately became anxious, tearful, and began pacing the room, stating that he was no longer allowed to drive due to a fear of blackouts from his seizure disorder.  The Veteran stated he could predict when a seizure was going to happen, and asked the examiner to certify him to drive.  The Veteran was informed that the examination did not deal with his seizures and that he was to be evaluated for the status of his PTSD; however, he continued to focus on the seizures and the limitations they imposed.  He noted that he was having as few as one seizure a month and sometimes 2 to 3 seizures a month.  He stated that he was stressed because even his teenage daughter was telling him what to do.  

Further, the VA examiner then attempted to turn the topic to Vietnam, and the Veteran stated that he was in Vietnam in 1966 or 1967, and volunteered nothing more.  The Veteran turned the topic back to driving and was immediately tearful when discussing this topic.  He noted that he had worked well for years until he stopped in 2002 due to seizures.  At one point, he did volunteer that he still heard the whistle of missiles and thought of his friend that was killed in the war.  The Veteran stated that he often refused to do anything around the house because he was not allowed to drive. 

Further, the Veteran noted that his family did not let him do much because of the seizures.  Then, he spontaneously turned to discussing his money.  He noted that, as far as he was aware, all he received in money was $500 in disability pension.  He stated that he was supposed to have a VA and SSA pension, but he had no idea of the amounts and how they were spent.  When questioned, he admitted to a past history of alcohol abuse, but would not provide details, and finally stated that he stopped drinking around the time he retired in 2002.  He volunteered that recently his family had given him a very nice birthday party which he enjoyed.  Throughout all of this, the VA examiner tried to question the Veteran about symptoms consistent with PTSD.  He stated that he had a startle response.  Intermittently, during the examination, he got up and paced around the room and cried and talked about the seizures and the limitations they imposed on him.  He noted that he no longer went out because he might have a seizure and lose control of his bowels or his bladder, and he knew that his seizures frightened people. 

The Veteran stated that he rarely left home because his family would not let him go out due to the risk of seizures.  He noted that he had some seizures at night, and that at such times, he wet the bed.  He volunteered that he sometimes awakened frightened, but the VA examiner was unable to obtain further details.  He denied panic attacks.  He stated that he did nothing at home and refused to do chores because he was not allowed to drive.  At that time, the Veteran asked the examiner to talk with his wife, and got up and paced around the room again.  The examiner continued asking the Veteran about his activities, and the Veteran indicated that he watched a lot of TV, and preferred westerns.  The examiner asked him about war movies, and he stated that he did not watch them.  The examiner noted that the Veteran had two daughters, aged 22 and 17, still living at home, and that he was married to his wife since the early 1980s. 

The Veteran's wife stated that the Veteran's memory and concentration were not very good because he was upset all of the time about not being able to drive.  She noted that he was also depressed most of the time with having to stay home because of his seizures.  When asked about the Veteran's usual day, his wife said that he spent most of the day watching TV, and that he refused to go out with her or do things under her supervision, so she usually left him at home.  She denied that the Veteran used alcohol over recent years, and she denied any drug abuse on his part.  She noted that sometimes at night the Veteran would yell, and she would awaken.  The Veteran then got up and watched TV for a while.  The Veteran's wife noted that he still had a startle response.  When the Veteran's son was stationed in Iraq recently, she said that the Veteran liked to watch the news of Iraq, and that he also enjoyed watching war movies and movies on the military.  She denied witnessing him have panic attacks.  She stated that she took care of all the finances because the Veteran was usually not interested and could not focus.  The wife said that the Veteran crashed her car in July 2005, and that he was allowed to drive since then, and that the Veteran was angry with her because of this restriction.  The wife stated that the Veteran's behavior was consistent with his usual behavior in her presence. 

Upon examination, the Veteran was well groomed.  From the moment of arrival, he was intermittently tearful and moderately anxious.  There was no disorder of speech or thought.  There were no delusions or hallucinations.  Due to his current limitations, he stated that he wished he was dead, but he had no suicidal plans or intent.  He had poor eye contact.  When the VA examiner tried to change the topic, the Veteran usually returned to his seizures and the limitations they imposed and how distressed he was because of the seizures.  When asked if he was depressed, he denied depression and depressive symptoms, and noted that he was just angry because he could not drive, and revealed that he was often being negativistic. Intermittently, he got up and paced about the room and kept wiping his nose with a handkerchief.  He noted that he cried often when he thought about not being able to drive. 

The Veteran was fully oriented.  He was able to name the current president and was aware of current events.  He was able to give his birth date and current age, and the current ages and occupations of all of his children, but when questioned about his finances, he claimed to know no details and have no involvement, and was uncertain as to the amount of compensation he had and how any of his money was spent.  He recalled only one of three objects in five minutes, but appeared not to be making much of an effort and, with prompting, appeared to deliberately miss the final two objects.  During performance of simple calculations, he ceased to appear to be anxious and stopped crying, and asked the examiner if he were trying to trick him, and focused on performing well on the calculations.  He slowly but accurately performed serial subtraction and simple addition and subtraction but refused to do simple algebra.  Note that he had a high school education. 

In summary, the VA examiner indicated that the Veteran, during this examination, appeared to exaggerate his distress.  In support of this statement, the examiner pointed out that the Veteran rested quietly until invited into the examination and then paced and cried and appeared moderately anxious except when distracted by performing calculations, when he appeared normal but also appeared to make deliberate errors.  He spontaneously volunteered no symptoms consistent with PTSD but did endorse still having a startle response, re-experiencing of an event when a friend was killed, ongoing nightmares and feeling frightened with restless sleep, and avoidance of war movies and news.  He presented his irritability, depression, and avoidance of interaction with others as related to his seizure disorder.  When his wife was interviewed, she also did not voluntarily present symptoms consistent with PTSD, and contradicted a few presented by the Veteran, in that she said he liked war movies and war news.  The other symptoms he reported that were possibly consistent with PTSD were verified by her.  She noted that the Veteran currently stayed home due to his seizures and avoided interaction with others, with the seizures being the reason for such behavior.  The Veteran was diagnosed with chronic PTSD, past history of alcohol abuse, and passive aggressive and dependent features.  A GAF score of 60 was assigned based on his PTSD symptoms.  

The VA examiner noted that since the Veteran's picture was complicated by his seizure disorder, and he did not respond to the examination focusing on PTSD, the examiner extrapolated symptoms in the session along with those noted in 

previous examinations, and concluded that the best option was to go with the GAF score most often given during previous visits, which was 60, which translated to moderate symptoms and moderate difficulty in social and occupational functioning.  A GAF score based on his seizure disorder and reactions to the limitations that have been imposed due to that was a GAF of 35.  The Veteran was found to be competent for VA financial purposes.  The Board finds this examination probative because it was made after a thorough review of the Veteran's claims folder and a thorough examination of the Veteran, taking into account his past psychiatric history. 

In a September 2006 written statement, the Veteran said he avoided family and friends.  He had nightmares, did not like to leave his house, and tried to avoid crowded places, loud noises, and sudden movements.  He experienced low-self esteem and felt lonely.  The Veteran felt guilty thinking of friends to did not return from Vietnam.  He had difficulty making decision and became confused while performing daily tasks.  He got into arguments and was restless.  He had rambling speech, combative behavior, poor concentration, short-term memory loss, and daily panic attacks.

In May 2008, the Veteran was evaluated by his VA clinic psychologist.  He was casually dressed and neatly groomed.  His affect was blunted and his mood was depressed.  His speech was normal and there were no suicidal or homicidal ideations.  He was last seen in December 2005.  He was no longer using any prescribed psychiatric medications as the refill expired.  He requested to return to the clinic because he had more depression.  He felt sad, cried, thought about his problems, felt bored, and had mild insomnia.  He spent most of his days watching television but was going out more as the weather improved.  He left home about twice a week to go to church and visit his mother.  He had no friends and no one visits him.  His daughters were in college and rarely visited but they were fairly close.  The Veteran was concerned about his finances and his seizures.  He was adamant that he adhered to his medications.  He denied suicidal and homicidal ideations and hallucinations.  It was noted that he was not reporting significant change in symtoms.  A GAF score of 51 was assigned.

According to a June 2008 VA outpatient treatment record, the Veteran's clinic psychologist noted that he was casually dressed and neatly groomed.  His affect was sad and he was tearful at times.  His mood was depressed.  His speech was low volume and slowed rate and the content was generally normal with some inconsistencies noted.  He said his seizure activity caused significant embarrassment for him.  A GAF score of 48 was assigned.

When evaluated by a VA clinic psychologist in August and September 2008, the Veteran was casually dressed and neatly groomed.  His affect was sad and he was tearful at times.  He described his mood as depressed.  His speech was normal in volume and slowed in rate.  His speech content was generally normal but some inconsistencies were noted.  He denied suicidal and homicidal ideations.  In August 2008, the Veteran said he was dependent on others because of his seizures and the psychologist commented that this seemed to be the main factor driving his depression.  A GAF score of 51 was assigned.

In September 2008, a VA clinic psychiatrist noted that the Veteran was neatly dressed, cooperative with good eye contact and no abnormal motor activity.  His speech was coherent and relevant and his mood was somewhat depressed but anxious.  His affect was congruent to mood.  There were no suicidal or homicidal ideations and his thoughts were organized and logical with no auditory or visual hallucinations and no delusions apparent.  He was alert and oriented and his judgment and insight were fair.

May 8, 2009 VA clinical records reveal that the Veteran was well-groomed and dressed.  He was alert and oriented.  The Veteran had a flat affect and depressed mood and denied suicidal and homicidal ideation, but endorsed some audio and visual hallucinations.  He said that he heard people at times and then later mentioned shadows and a fog or mist.  He heard voices, non command type, but usually his daughter, and he checked the house to make sure she wasn't home at the time.  The Veteran was teary during the interview and felt as if life passed him by.  A record entered shortly after the clinical entry indicates that the Veteran tested positive for marijuana that he denied in the office.  In an Addendum dated later that day, a VA psychiatrist said that the Veteran's hallucinations seemed more from organic causes (as later revealed, drugs).  Compliance and sensitivity to medications was an issue.  The VA psychiatrist believed the Veteran's mood would substantially improve provided he made a commitment to abstinence and compliance with anti-depressants.

In August 2009, the Veteran was evaluated by a VA clinic psychiatrist and reported that he started taking prescribed medication the previous week.  He still felt depressed.  He had excessive sweating at night during sleep and was unsure if it was associated with PTSD nightmares as he was unable to recall the content of many nightmares.  He denied active suicidal and homicidal ideations.  Objectively, the Veteran was alert and oriented and dressed appropriately.  The Veteran displayed no abnormal motor movements and displayed a cooperative attitude.  His attitude was cooperative and his mood was "ok".  His affect was appropriate and his speech within normal limits.  There was no formal thought disorder and no delusions.  The Veteran did not exhibit auditory or visual hallucinations.  There were no suicidal or homicidal urges, plans, or impulses.  He had fair insight and judgment.  Dysthymia and chronic PTSD were diagnosed.

When the Veteran was seen in the VA mental health clinic in June and August 2010, a social worker noted that he was clean and cooperative, alert, oriented, and stable.  He denied homicidal and suicidal ideation and his affect was appropriate.  In August 2010, he did not have looseness of associations, flight of ideas, or evidence of hallucinations.  The Veteran said his prescribed medication was effective.  He presented with continued anxiety.  He reported needing something to calm down.  The Veteran said his mind raced about daily responsibilities.  He worried and had a lot on his mind that made him feel more anxious and nervous.  He was depressed.

In October 2011, the Veteran underwent VA psychiatric examination.  According to the examination report, the Veteran experienced recurrent and intrusive distressing recollections of combat-related experiences.  Hyperarousal symtoms included insomnia, irritability, hypervigilance, impaired concentration, and an exaggerated startle response.  Avoidance symtoms included a preference for being alone.  The Veteran preferred not to talk about experiences from Vietnam.  He had a sense of feeling detached from others.  He struggled with a sense of a foreshortened future 

and also struggled with depression.  His symtoms of depression were encompassed by the PTSD diagnosis.  

The VA examiner reported that the Veteran's symtoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and suicidal ideation.  The examiner explained that at times, the Veteran had passive suicidal thoughts but denied suicidal ideation currently.  He had low self esteem and frequently experienced crying spells.  He had feelings of hopelessness and helplessness at times.  He enjoyed spending time with family but, otherwise, did not enjoy much of anything.  He had low energy and motivation and said his appetite was "not good".

Further, it was noted that the Veteran was married to his wife of 30 years.  They had two adult daughters.  He also had a son and daughter from two other prior relationships.  The Veteran said that he had a good relationship with his wife and his children.  He also had seven grandchildren.  The Veteran currently lived in a house that he and his wife owned and their youngest daughter lived with them.  He watched television and went fishing when his brothers took him.  He also spent time with a cousin who had horses and occasionally, but irregularly, attended church.  The Veteran said that, from 1995 to 2001, he last worked at a grocery store and managed the bakery/deli departments.  It was noted that he received SSA disability benefits since 2002 for his seizure disorder and anxiety.  The Veteran took prescribed medications for his PTSD that helped some.  He also reported using marijuana "very seldom", and last used it six months earlier.  

Objectively, the Veteran was casually and was neatly groomed.  He was pleasant and cooperative.  He was alert and oriented and described his mood as "okay".  His affect was restricted.  He denied suicidal and homicidal ideation and said that sometimes he heard voices calling his name when no one was there.  He denied visual hallucinations.  The Veteran denied feeling paranoid during the interview.  There was no overt evidence of psychoses.  His speech was appropriate and he maintained good contact.  There was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  The Veteran's thought processes were linear and logical.  His insight and judgment were intact.  The VA examiner assigned a GAF score of 58, indicative of mild impairment in social and industrial functioning.  In the examiner's opinion, the Veteran's psychiatric condition did not preclude him from securing and maintaining substantially gainful employment.  The Board finds this examination particularly probative because it was made after a thorough review of the Veteran's claims folder and a thorough examination of the veteran, taking into account his past psychiatric history. 

After reviewing the record and the relevant rating criteria, it is concluded that no more than the currently assigned 50 percent rating is warranted for the Veteran's PTSD.  The VA examinations and outpatient treatment records indicate that no more than a 50 percent rating is appropriate.  In July 2001, a VA examiner reported the Veteran's depression, nightmares, and flashbacks and assigned a GAF score of 50 (commensurate with moderate occupational and social impairment).  The September 2001 VA examiner said that the Veteran had flashbacks, irritability, hypervigilance, and depression but no delusions, and was oriented, and also assigned a GAF score of 50.  In October 2001, a VA clinic psychologist reported the Veteran's thoughts of suicide with no plan or real desire to kill himself and assigned a GAF score of 51 (again commensurate with moderate occupational and social impairment).  In December 2001, the VA clinic psychologist noted that the Veteran was withdrawn, irritable, and had nightmares and depression and assigned a GAF score of 53 (commensurate with moderate occupational and social impairment).  

In February 2002, the VA psychologist said that the Veteran was depressed, anxious, and cried easily and assigned a GAF score of 53 (commensurate with moderate occupational and social impairment).  When seen in March and May 2002, the VA psychologist noted that the Veteran reported having vague auditory hallucinations and a GAF score of 50 was assigned (commensurate with moderate occupational and social impairment).  In June and October 2002, the VA clinic psychologist reported that the Veteran had daily intrusive thoughts and problems with irritability, and vague auditory hallucinations that were not troubling to him and assigned a GAF score of 48 (indicative of serious occupational and social impairment).  

The October 2002 VA examiner noted the Veteran's complaints of nightmares, anxiety, and irritability and described the Veteran as having normal speech and memory, logical thought process, and not having auditory or visual hallucinations or suicidal or homicidal ideations or delusions, and as mildly to moderately impaired and assigned a GAF score of 50 (again commensurate with moderate social and occupational impairment).  In November 2002, the VA clinic psychologist noted that the Veteran had decreased irritability and improved concentration and sleep and assigned a GAF score of 50 (commensurate with moderate occupational and social impairment).

In December 2002, the VA clinic psychologist said that the Veteran reported worsening symtoms but that he was casually dressed and neatly groomed with normal speech content and denied suicidal and homicidal ideation and assigned a GAF score of 48 (indicative of serious social and occupational impairment).  Similar findings were reported through September 2003.  

In July 2005, the VA clinic psychologist reported that the Veteran was sleeping mildly better, was less restless, was well groomed, and casually dressed, with a depressed mood but no suicidal or homicidal ideation and a GAF score of 50 was assigned (again commensurate with moderate social and occupational impairment).  In December 2005, the VA clinic psychologist said that the Veteran was neatly groomed and casually dressed with normal speech content and no suicidal or homicidal ideation, said he was not significantly changed since last seen, enjoyed fishing with his brother and a GAF score of 60 was assigned (commensurate with mild social and occupational impairment).  The August 2006 VA examiner reported that the Veteran was tearful and moderately anxious, but oriented, wished he was dead but denied suicide plans or intent, exaggerated his distress, and was irritable, depressed and socially avoidant due to seizures, and assigned a GAF score of 60 (commensurate with mild occupational and social functioning).  

In May 2008, the VA clinic psychologist reported the Veteran's normal speech content and neat grooming, with more depression, and that he said that he felt sad and cried, but denied suicidal and homicidal ideations and hallucinations, and assigned a GAF score of 51 (indicative of moderate social and occupational impairment).  In June 2008, the VA clinic psychologist said the Veteran was tearful and had mild lability but denied having suicidal or homicidal ideations and delusions and assigned a GAF score of 48 (indicative of serious occupational and social impairment).  In August and September 2008, the VA clinic psychologist again reported that the Veteran tearful and had mild lability, and was more depressed, but denied suicidal and homicidal ideations and delusions and assigned a GAF score of 51 (commensurate with moderate occupational and social impairment).  The October 2011 VA examiner reported the Veteran's insomnia, irritability, hyper arousal, impaired concentration, exaggerated startle, passive suicidal thoughts and that he was alert and oriented, with logical thoughts and had no paranoia or psychoses, and no suicidal ideation or visual hallucinations, but had auditory hallucinations and assigned a GAF score of 58 (indicative of mild social and occupational impairment).

The GAF scores assigned have fluctuated during the appeal period and reflect moderate to serious impairment; the GAF scores in the 40's reflect the Veteran's symptoms of vague auditory hallucinations, suicidal ideation, and his social isolation.  However, the Board must review the evidence as a whole, in addition to the GAF scores, when assigning an evaluation, because the rating criteria do not exactly match any particular GAF score(s).  Here, the exhibited symptoms more nearly approximate the criteria for a 50 percent rating. 

The available VA records and examination reports note the Veteran's intermittent complaints of suicidal ideation (in October 2001, August 2006, and October 2011) and depression that are among the criteria considered for the 70 percent rating under DC 9411.  Other VA records note the Veteran's complaints of vague auditory hallucinations (in March, May, and October 2002, May 2009, and October 2011) that are among the criteria considered for the 100 percent rating under DC 9411.  But all VA examiners and clinicians report that the Veteran is oriented with logical thoughts and no evidence of psychoses.  Further, he has been married to his wife for approximately thirty years and has a good relationship with her and their children, and his brother, as noted by the VA clinic psychologist in December 2005 and the October 2011 VA examiner, that shows that he is not entirely isolated from a social standpoint.  While the Veteran has reported easy irritability (in September and December 2001, October 2002, August 2006, and October 2011) and increased anxiety (in February 2002 and August 2006), there is no clinical evidence of his being violent, and there is no evidence of such symptoms as impaired impulse control, obsessional rituals, illogical speech, spatial disorientation, or neglect of personal appearance such as to warrant a 70 percent evaluation for PTSD.  The Veteran has a good memory (October 2002 VA examination report) although was not capable of maintaining concentration or attention (March 2002 SSA mental status evaluation) but with no overt evidence of any cognitive deficits (October 2011 VA examination report).  His judgment and insight were adequate (October 2002 VA examination report) and intact (October 2011 VA examination report). 

As noted above, a global assessment of functioning score is a scale reflecting a patient's psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Carpenter, 8 Vet. App. at 242.  It is wholly appropriate for adjudicators to look to these scores in evaluating psychiatric disability since, as noted above, the evaluation of such disabilities involves the application of a rating schedule that in turn is based on average impairment of earning capacity.

The July and September 2001, October 2002, August 2006, and October 2011 VA examination reports reflect some symtoms consistent with the 30 percent evaluation, such as routine behavior, self-care, and normal conversation normal; but some symptoms consistent with a 50 percent evaluation such as: depressed mood, anxiety symptoms, disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.  The other objective medical evidence, including the VA treatment records, dated from 2001 to 2011, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, hyperarousal, social isolation, and depression.

However, symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating were not shown.  VA examiners in July and September 2001, October 2002, August 2006, and October 2011 repeatedly described the Veteran as oriented with no evidence of psychotic thought or homicidal ideation.  Vague suicidal ideations without plan or intent were reported by the VA clinic psychologist in October 2001 and VA examiner in October 2006, when the Veteran said he had no suicide plans or intent. The VA examiners and his clinic psychologist described the Veteran as well groomed and casually dressed, and having normal speech, with no evidence of panic attacks or visual hallucinations or delusions.  Vague auditory hallucinations were reported by the VA clinic psychologist in March and May 2002 and noted by another clinician in May 2009 who also described a report of visual hallucinations (shadows) but, at that time a VA psychiatrist noted that the Veteran tested positive for marijuana and that his hallucinations seemed more from organic causes (drugs).  The October 2011 VA examiner also reported that the Veteran had auditory hallucinations but found the Veteran was alert, attentive, and oriented, with no evidence of psychoses or illogical thoughts.  While VA examiners reported the Veteran's easy irritability, social isolation, and depression, the objective evidence and clinical findings do not more nearly approximate the criteria set forth for a 70 percent rating under Diagnostic Code 9411.  The record is devoid of symptoms such as obsessional rituals, illogical speech, near-continuous panic or depression, or spatial disorientation.

Here, the overall evidence fails to show that the Veteran's PTSD results in demonstrated deficiencies in most areas such as to warrant an initial 70 percent rating.  The preponderance of the objective and probative evidence of record is against an initial rating in excess of 50 percent for PTSD.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Additionally, the Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In an unappealed July 2002 rating decision, the RO denied the Veteran's claim for a TDIU.  The evidence as a whole does not suggest that PTSD by itself precludes employment, and the Veteran has suggested that he stopped working due to epilepsy.

Finally, the Board recognizes that the Veteran was awarded SSA disability benefits, based, in part, upon his anxiety disorder, effective from January 2002.  However, this was a secondary diagnosis and the primary diagnosis was epilepsy, which has not been service-connected.  The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board does not find that symptoms of PTSD by themselves are totally disabling. 



CONTINUED ON NEXT PAGE


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for epilepsy is not reopened. 

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


